The title to the trees reserved in the deed of March 24, 1899, was absolute. The fact that the deed provided for their removal from the land before May 1, 1901, did not render the title to them conditional, but made their continuance upon the land after that date unlawful. Hoit v. Stratton Mills, 54 N.H. 109; S.C., 54 N.H. 452; Smith v. Furbish, 68 N.H. 123, 130; Irons v. Webb, 41 N. J. Law 203. By the reservation the trees were, in contemplation of law, severed from the granted land (Kingsley v. Holbrook,45 N.H. 313; Hoit v. Stratton Mills, 54 N.H. 109), and as effectually transformed into personal property as though they had been actually severed. Plumer v. Prescott, 43 N.H. 277; Town v. Hazen, 51 N.H. 596; Stackpole v. Railroad, 62 N.H. 493; Dudley v. Foote, 63 N.H. 57, 59. The plaintiff's grantor had no title to the trees and could transfer none. Neither could she change the contract between herself and Temple. Kidder v. Flanders, ante, p. 345. The trees that were upon the land in February and March, 1902, were the property of the defendant. The plaintiff had then parted with her title and right to the possession of the land. Not being the owner of the land or the trees when the alleged trespass was committed, she cannot maintain this action. The verdict was properly found for the defendant.
Exception overruled.
All concurred. *Page 511